                                             Case 5:21-cv-03318-BLF Document 9 Filed 06/09/21 Page 1 of 1




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                           IN RE LEE PEYTON,                               Case No. 21-03318 BLF (PR)
                                   6
                                                            Plaintiff.                     ORDER INSTRUCTING CLERK TO
                                   7                                                       CLOSE CASE
                                   8

                                   9

                                  10

                                  11

                                  12            On May 7, 2021, the Clerk filed as a new prisoner action a letter from Plaintiff
Northern District of California
 United States District Court




                                  13   complaining of prison conditions during the COVID-19 pandemic.1 Dkt. No. 1. On that
                                  14   same date, the Clerk notified Plaintiff in writing that the action was deficient because he
                                  15   did not file an actual complaint or pay the requisite filing fee or, instead, submit a court-
                                  16   approved in forma pauperis (IFP) application. Dkt. Nos. 3, 4. Plaintiff was advised that
                                  17   failure to file the requested items within 28 days would result in dismissal of the action.
                                  18   Id.
                                  19            Plaintiff instead filed a letter explaining that he did not intend to file a new action in
                                  20   this Court. Dkt. No. 6. Good cause appearing, the Clerk is instructed to close the matter
                                  21   as improvidently opened. No filing fee is due.
                                  22            IT IS SO ORDERED.
                                  23   Dated: __June 9, 2021_______                         ________________________
                                  24                                                        BETH LABSON FREEMAN
                                                                                            United States District Judge
                                  25
                                       Order Closing Case
                                  26   P:\PRO-SE\BLF\CR.21\03318Peyton_close

                                  27
                                       1
                                  28       This matter was reassigned to this Court on June 2, 2021. Dkt. No. 8.
